Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
Claims 13-32 are currently pending and have been fully considered.
Claims 1-12 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 02/05/2021 and 04/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK et al. (U.S. 7189269) in view of GUNTER et al. (USPGPUB 2012/0132183).
Regarding claims 13 and 23, CLARK et al. teach a fuel composition that contains (i) a base fuel, (ii) a Fischer-Tropsch derived gas oil and (iii) oxygenate.
CLARK et al. teach in lines 16-24 of column 3 a major amount of base fuel (50-95 v/v).
The base fuel is taught in lines 1-7 of column 5 and may be a diesel fuel of conventional type (fossil diesel component).
The base fuel is taught in lines 2-25 of column 5 and may be a mixture of two or more different diesel fuel components.
The oxygenate (iii) is taught in lines 21-31 of column 3 to be an oxygen containing compounds such as ethers. The oxygenate is further taught to comprise from 1 to 18 carbon atoms.

CLARK et al. do not seem to explicitly teach that the ether have a molar mass of from 128 g/mol to 300 g/mol.
However, CLARK et al. also teach ethers such as dibutyl ether which has a molar mass of about 130 g/mol.
CLARK et al. teach in lines 58-67 of column 7, and lines 1-5 of column 8, that oxygenates are be present at from 0.1 to 30% v/v.
The Fischer-Tropsch derived gas oil (ii) is taught in lines 35-46 of column 3 to be suitable for use as a diesel fuel.
CLARK et al. further teach in lines 47-57 of column 6 that the Fischer Tropsch derived gas oil will consist most preferably at least 95wt% of paraffinic components (isoparaffin and linear paraffins) (renewable paraffinic diesel).
CLARK et al. teach in lines 58-67 of column 7 that the amount of Fischer Tropsch derived component (ii) is present in an amount of from 5 to 40% v/v.
CLARK et al. do not appear to explicitly teach that the combination of oxygenate and renewable paraffinic diesel is from 6 to 25 vol%.

GUNTER teaches renewable high efficiency diesel that comprises hydrotreated tallow or vegetable oil. The renewable high efficiency diesel is taught to be high paraffin.
GUNTER teaches in paragraph 41 an example in which a renewable high efficiency diesel comprise mostly paraffins.
It would be obvious to one of ordinary skill in the art to add the RHE-diesel of GUNTER to the fuel composition that CLARK et al. teach.
GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 14, CLARK et al. teach in lines 41-43 of column 7 that the ethers include dialkyl (C1-C6) ethers.
Dipentyl ether has a molar mass of about 158 g/mol.

Dialkyl (C5) ether would be di pentyl ether or di-n pentyl ether.
Regarding claims 16 and 21, although CLARK et al. do not explicitly teach that the paraffinic diesel is "renewable," CLARK et al. do teach in lines 42-67 of column 5 that the Fischer Tropsch derived gas oil is produced from syngas (carbon monoxide and hydrogen).
CLARK et al. also explicitly teach in lines 55-58 of column 5 that the carbon monoxide and hydrogen can be derived from organic or natural sources.
It would be obvious to one of ordinary skill in the art to derive the syngas from gasification of biomass as biomass is an organic or natural source.
Regarding claims 17, 22 and 29, GUNTER teaches renewable high efficiency diesel that comprises hydrotreated tallow or vegetable oil. The renewable high efficiency diesel is taught to be high paraffin.
Regarding claims 18 and 30, GUNTER does not explicitly teach the amount of C15 to C18 paraffins is at least 70 vol%.
However, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.

Regarding claim 19 and 31, GUNTER does not explicitly teach the amount of C3-C14 is less than 25 vol%.
However, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claims 20 and 32, GUNTER does not explicitly teach the range of C19 -C24 is less than 25 vol%.
However, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claims 24-25, GUNTER do not explicitly teach the amount of C15-C18 hydrocarbons is at least 80 vol or at least 90 vol%.
However, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.
.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that although several biofuels have identical makeup as fossil counterparts, it is possible to differentiate biofuels and fossil fuels based on a test on radionuclide 14 presence and amount.
This is not persuasive as an explanation on how renewable paraffinic diesel and non-renewable paraffinic diesel are not comparable as there exists a test to differentiate the two.   
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The tests mentioned states that the biofuel have identical counterparts that are fossil fuels.

This is not persuasive as the prior art teaches ranges that overlap with the ranges claimed.  Applicant has not provided further evidence to show that the amounts are critical and unexpected in presenting a synergistic result.
The nonobviousness of a broader claimed range can be supported by evidence based an unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48, 201 USPO 193 (CCPA 1979).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DEHAAN et al. (USPGPUB 2004/0106690) teach middle distillates that are produced from FT process. DEHAAN et al. teach in paragraph 8 that a distillate blend such as diesel.
NIEMI (AU 2003258753) teach a diesel fuel composition that comprises a component originating from biological raw material that are hydrogenated and a component that contain oxygen such as ether and diesel based on crude oil or from Fischer-Tropsch components.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/           Examiner, Art Unit 1771   
  

/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771